DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 22-41 are pending in the instant application. Claims 22-41 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on March 2, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on March 2, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over WO 2004/085416 A1 in view of US 2011/0053997 A1, Applicant argues: “There is no discussion within Parthasaradhi of any other compound
other than escitalopram oxalate and no suggestion therein that an alternative to the
approved oxalate salt might be of interest as a pharmaceutical preparation…Beliaev cannot resolve this lack of motivation and teaching within Parthasaradhi to identify alternative salt forms of escitalopram. Beliaev relates to salts and polymorphs
of an unrelated compound, (R)-5-(2-Aminoethyl)-1-(6,8-difluorochroman-3-yl)-1,3-
dihydroimidazole-2-thione, with a different mechanism of action and of possible utility in
a different therapeutic area. Despite Beliaev claiming only glycolate salts of this
compound, the application of Beliaev at [0008] also discloses sixteen additional salts of
the compound, each of which has a crystalline form. Of these seventeen, the twelfth salt disclosed is the gentisate…when considering the salt’s solubilities in organic solvents,

DMSO in comparison to either the oxalate or hydrobromide salts. As noted at [0050],
this greatly increased solubility in organic solvents allows for the potential utilization of
escitalopram not only in conventionally found oral dosage forms, but also in long-acting
parenteral dosage forms, something previously unavailable for this active moiety or
indeed for any other antidepressant.” These arguments along with the affidavit filed on March 2, 2022 have been found to be fully persuasive and the rejection and claim objections have ben withdrawn. 
REASONS FOR ALLOWANCE
The escitalopram gentisate salt, crystalline forms and pharmaceutical compositions thereof, processes for preparation, method of manufacturing, and method of treating neuropsychiatric disorders of the instant claims are novel and non-obvious over the prior art because of the limitation that the salt of escitalopram is a gentisate salt. The prior art does not disclose a salt of escitalopram which anticipates that of the instant claims nor does it disclose an obvious variant. Therefore, the escitalopram salts of the prior art have different properties than that of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626